Case 2:19-cv-03877-PKC-RLM Document 13-1 Filed 12/20/19 Page 1 of 6 PageID #: 63




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


 MICHELE MCKINNEY,                                      Case No. 2:19-cv-03877-PKC-RLM

                           Plaintiff,

             v.                                         MEMORANDUM OF LAW IN
                                                        SUPPORT OF MOTION FOR
 APPLE FOOD SERVICE OF SUFFOLK, LLC,                    RECONSIDERATION
 APPLE FOOD SERVICE OF NEW YORK
 LLC, and DOHERTY ENTERPRISES, LLC,

                           Defendants.


             Defendants Apple Food Service of Suffolk, LLC, Apple Food Service of New York,

 LLC, and the Doherty Group, Inc. d/b/a Doherty Enterprises (incorrectly captioned as “Doherty

 Enterprises, LLC”) (collectively, “Defendants”), by and through their attorneys, hereby submit

 this Memorandum of Law in support of their Motion for Reconsideration of the Court’s

 December 9, 2019 Docket Order, to dismiss this case with prejudice pursuant to the parties’

 Stipulation of Dismissal (ECF No. 12), and for such other and further relief as may be just,

 proper and equitable.

             The Court’s December 9, 2019 Docket Order relies upon the incorrect premise that

 Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) (hereafter, “Cheeks”) and

 its progeny requires judicial or Department of Labor (“DOL”) approval to dismiss Fair Labor

 Standards Act (“FLSA”) cases, where the matter is referred to arbitration. Accordingly, and for

 the reasons set forth below, Defendants respectfully request that the Court reconsider its Order,

 and direct that the Clerk close this case pursuant to the Stipulation of Dismissal (ECF No. 12)

 entered into by the parties.




                                                    1
 36324520.2 12/20/2019
Case 2:19-cv-03877-PKC-RLM Document 13-1 Filed 12/20/19 Page 2 of 6 PageID #: 64




                          FACTUAL AND PROCEDURAL BACKGROUND

             Plaintiff filed her thirteen count Complaint on July 3, 2019. ECF No. 1. Among her

 claims, Plaintiff alleges that Defendants violated the FLSA by unlawfully failing to pay her the

 applicable federal minimum wage. Id. Before answering, the Defendants filed a request for a pre-

 motion conference pursuant to the Court’s Individual Practices. ECF No. 5. In Defendants’

 submission to the Court, they explained that Plaintiff entered into an arbitration agreement as

 part of her application for employment, and that the arbitration agreement required Plaintiff to

 submit her claims against the Defendants to arbitration, rather than to this Court. Id. A copy of

 the arbitration agreement that Plaintiff electronically signed was attached to this submission as

 Exhibit A. Id.

             Plaintiff responded to Defendants’ pre-motion letter on September 3, 2019, challenging

 the enforceability of the arbitration agreement, and specifically challenging Plaintiff’s execution

 of the agreement. ECF No. 7. Based upon this response, the Court ordered that the parties

 conduct pre-motion discovery concerning the existence of a valid arbitration agreement. Both

 sides participated in this process, which included exchanging additional documents, and the

 Defendants taking Plaintiff’s deposition. See ECF No. 12. Following this process, Plaintiff

 conceded her position concerning the arbitration agreement, and agreed to raise her claims in

 arbitration. On December 2, 2019, Plaintiff filed a Stipulation of Dismissal pursuant to Fed. R.

 Civ. P. 41(a)(1)(ii), wherein the parties agreed that this case should be dismissed with prejudice,

 and that the matter should proceed (exclusively) before the American Arbitration Association. Id.

             On December 9, 2019, the Court entered an Order as an entry on the ECF docket, which

 declined to dismiss the case pursuant to the Court’s obligation to review stipulations dismissing

 FLSA cases under Cheeks. However, the Defendants respectfully submit that the Court



                                                    2
 36324520.2 12/20/2019
Case 2:19-cv-03877-PKC-RLM Document 13-1 Filed 12/20/19 Page 3 of 6 PageID #: 65




 overlooked that following Cheeks, the Second Circuit has articulated that the rationale of Cheeks

 does not apply where a plaintiff is free to continue her claim in arbitration. Thus, Defendants

 respectfully move the Court to reconsider and vacate its December 9, 2019 Order, and dismiss

 this case pursuant to the parties Stipulation of Dismissal.

                                          LEGAL STANDARD

             Local Rule 6.3 provides that a party may move for reconsideration if the court has

 overlooked any matters or controlling decisions that might reasonably be expected to have

 changed the court's decision, and Fed R. Civ. P. 60(b)(1) motions may further be used to correct

 judicial errors of law. See Int'l Controls Corp. v. Vesco, 556 F.2d 665, 670 (2d Cir. 1977).

                                              ARGUMENT

             In Cheeks the Second Circuit held that “stipulated dismissals settling FLSA claims with

 prejudice require the approval of the district court or the DOL to take effect.” Cheeks, 796 F.3d

 at 206. When determining whether to approve an FLSA dismissal, courts are directed to

 determine whether any settlement reflects “‘a fair and reasonable resolution of a bona fide

 dispute of FLSA provisions.’” Id. at 203 (quoting Lynn’s Food Stores, Inc. v. U.S. Dep’t of

 Labor, 679 F.2d 1350, 1355 (11th Cir. 1982)).

             Two years after Cheeks the Second Circuit released a precedential opinion in Rodriguez-

 Depena v. Parts Auth., Inc., affirming an order from this Court dismissing an employee’s FLSA

 claim, and compelling arbitration pursuant to a clause contained in the plaintiff’s employment

 agreement. 877 F.3d 122, 123 (2d Cir. 2017), cert. denied, 138 S. Ct. 2634, 201 L. Ed. 2d 1045

 (2018). The employee argued to the Court of Appeals inter alia that the FLSA precludes district

 courts from compelling arbitration, because Cheeks requires judicial or DOL approval of all

 settlements. Id. at 124. The Court of Appeals soundly rejected this argument, stating: “[t]he



                                                     3
 36324520.2 12/20/2019
Case 2:19-cv-03877-PKC-RLM Document 13-1 Filed 12/20/19 Page 4 of 6 PageID #: 66




 rationale of Cheeks … is assurance of the fairness of a settlement of a claim filed in court, not a

 guarantee of a judicial forum.” Id. Accordingly, Rodriguez-Depena establishes an exception to

 the holding of Cheeks, and provides that when an FLSA claim is dismissed on the basis that the

 claim will be referred to arbitration, the district court need not review the stipulation and/or

 settlement for sufficiency.

             Just a few days ago, Judge Calabresi released a dissenting opinion in Mei Xing Yu v.

 Hasaki Rest., Inc., which affirms this conclusion. __ F.3d __, __ 2019 WL 6646618 at *14 (2d

 Cir. 2019) (CALABRESI, J., dissenting).1 There, he wrote in a footnote:

                         As mentioned earlier, this third exception is not relevant to the
                         instant case. Our Circuit has since said that FLSA claims are
                         arbitrable. See Rodriguez-Depena v. Parts Authority, Inc., 877 F.3d
                         122 (2d Cir. 2017). But that is because the kind of third-party
                         supervision that arbitration affords was deemed to be sufficiently
                         similar to court (or Department of Labor) approval to be valid
                         under the FLSA. See Mitsubishi Motors Corp. v. Soler Chrysler-
                         Plymouth, Inc., 473 U.S. 614, 628, 105 S.Ct. 3346, 87 L.Ed.2d 444
                         (1985) (“By agreeing to arbitrate a statutory claim, a party does not
                         forgo the substantive rights afforded by the statute; it only submits
                         to their resolution in an arbitral, rather than a judicial, forum.”).

 Id. at *20, n. 7. As Judge Calabresi explains, the law in the Second Circuit is that FLSA claims

 are freely arbitrable, and this process provides a sufficient alternative to the general rule that

 stipulations of dismissal and settlements require judicial or DOL approval.

             Just like the employee in Rodriguez-Depena, Plaintiff here entered into an agreement to

 arbitrate claims against her employer before any dispute arose. 877 F.3d at 123; ECF No. 5, Exh.

 A. The only exception here is that unlike the employee in Rodriguez-Depena, Plaintiff has

 conceded that the arbitration agreement is valid and binding, and that this Court should dismiss

 her case. See ECF No. 12. This distinction is immaterial. If the Court is empowered to dismiss an

 1
  Notably, the Second Circuit’s decision is not directly applicable to the issue at hand, and Judge Calabresi’s
 dissenting opinion is not cited for any conclusion that was rejected by the panel’s majority. Of course, this
 dissenting opinion is cited for its persuasive value, rather than any binding effect.

                                                           4
 36324520.2 12/20/2019
Case 2:19-cv-03877-PKC-RLM Document 13-1 Filed 12/20/19 Page 5 of 6 PageID #: 67




 FLSA complaint and compel arbitration over objection, then it follows that so too may it approve

 any stipulation of dismissal wherein the parties all agree that the claim should be raised in

 arbitration.

                                             CONCLUSION

             While the Court has plenary discretion to oversee the course of proceedings, including

 the discretion to enter the December 9, 2019 Order staying this case, the parties’ mutual

 intentions should be strongly considered. The parties, all of whom are represented by counsel,

 agree that this matter should be dismissed with prejudice and referred to arbitration. Notably, this

 agreement was reached only after the parties engaged in pre-motion discovery, and Plaintiff

 (assumingly) became convinced that she would not prevail in motion practice. The parties

 stipulated for the case to be dismissed with prejudice and referred to arbitration in compliance

 with established Second Circuit precedent, and there is no requirement under Cheeks that the

 Court deny the parties the outcome they jointly seek.

             Therefore, Defendants respectfully request that the Court reconsider its December 9,

 2019 Docket Order, and order that this case be dismissed with prejudice pursuant to the parties’

 Stipulation of Dismissal (ECF No. 12).




               INTENTIONALLY LEFT BLANK, SIGNATURES ON FOLLOWING PAGE




                                                     5
 36324520.2 12/20/2019
Case 2:19-cv-03877-PKC-RLM Document 13-1 Filed 12/20/19 Page 6 of 6 PageID #: 68




 Dated: December 20, 2019            Respectfully submitted,

                                     SAUL EWING ARNSTEIN & LEHR, LLP

                                     By: /s/ Dena B. Calo
                                     Dena B. Calo, Esquire
                                     1500 Market Street, 38th Floor
                                     Philadelphia, PA 19102
                                     (215) 972-7104
                                     Dena.Calo@saul.com

                                     Erik P. Pramschufer, Esquire
                                     1270 Ave. of the Americas, Suite 2005
                                     New York, NY 10020
                                     (212) 980-7216
                                     Erik.Pramschufer@saul.com

                                     Attorneys for Defendants




                                        6
 36324520.2 12/20/2019
